DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “feet” in claims 6 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. USPG Pub No.: US 2003/0146727.
Regarding Claim 1, Ishii teaches a rotator position detecting device (seen in figure 1), comprising: 
a magnetic ring (figures 1 and 2, 15), configured to be secured on a rotator (11) and comprising at least one pair of magnetic poles (seen in figure 2), wherein the at least one pair of magnetic poles are distributed in a radial direction of the magnetic ring (seen in figure 2); 
at least two Hall sensors (figure 3, 216A and 16B, and see [0041] which teaches hall sensors), circumferentially spaced apart along an outer peripheral surface of the magnetic ring or disposed opposite to an end surface of the magnetic ring (seen in figure 3), wherein the at least two Hall sensors are configured to detect magnetic field strength of the magnetic ring (seen in figure 3); and 
a calculation unit (see figure3, 13 and 13A as well as figure 4), configured to calculate, according to the magnetic field strength detected by each of the at least two Hall sensors, a position of the rotator (figures 4 and 15 as well as claim 1).
Regarding Claim 2, Ishii teaches the rotator position detecting device of claim 1, wherein the at least one pair of magnetic poles are one pair of magnetic poles, the at least two Hall sensors are two Hall sensors, and the two Hall sensors are circumferentially spaced by 90° and disposed around the magnetic ring (see figure 3).
Regarding Claim 3, Ishii teaches the rotator position detecting device of claim 1, further comprising a circuit board (13), wherein the at least two Hall sensors are circumferentially spaced apart and disposed around the outer peripheral surface of the magnetic ring and the at least two Hall sensors each are vertically disposed on the circuit board (see in figure 3).
Regarding Claim 4, Ishii teaches the rotator position detecting device of claim 3, wherein the circuit board is disposed on one side of the outer peripheral surface of the magnetic ring and the circuit board is disposed around a portion of the magnetic ring in a circumferential direction of the magnetic ring (seen in figure 3).
Regarding Claim 5, Ishii teaches the rotator position detecting device of claim 3, wherein the circuit board is disposed around an outer periphery of the magnetic ring (seen in figure 3).
Regarding Claim 7, Ishii teaches the rotator position detecting device of claim 3, further comprising a sensor supporting frame, wherein the sensor supporting frame is securely connected to the circuit board and the sensor supporting frame is provided with accommodating holes for accommodating the at least two Hall sensors (seen in figures 1 and 3).
Regarding Claim 10, Ishii teaches the rotator position detecting device of claim 1, wherein the rotator is a rotor of a motor, and the at least two Hall sensors are secured to a housing or a stator of the motor (seen in figure 1).
Regarding Claim 11, Ishii teaches a power tool (discussed in [0001]), comprising: 
a rotator (11); 
a magnetic ring (figures 1 and 2, 15), configured to be secured on a rotator (11) and comprising at least one pair of magnetic poles (seen in figure 2), wherein the at least one pair of magnetic poles are distributed in a radial direction of the magnetic ring (seen in figure 2); 
at least two Hall sensors (figure 3, 216A and 16B, and see [0041] which teaches hall sensors), circumferentially spaced apart along an outer peripheral surface of the magnetic ring or disposed opposite to an end surface of the magnetic ring (seen in figure 3), wherein the at least two Hall sensors are configured to detect magnetic field strength of the magnetic ring (seen in figure 3); and 
a calculation unit (see figure3, 13 and 13A as well as figure 4), configured to calculate, according to the magnetic field strength detected by each of the at least two Hall sensors, a position of the rotator (figures 4 and 15 as well as claim 1).
Regarding Claim 12, Ishii teaches the power tool of claim 11, wherein the at least one pair of magnetic poles are one pair of magnetic poles, the at least two Hall sensors are two Hall sensors, and the two Hall sensors are circumferentially spaced by 90° and disposed around the magnetic ring (seen in figures 1 and 3).
Regarding Claim 13, Ishii teaches the power tool of claim 11, further comprising a circuit board, wherein the at least two Hall sensors are circumferentially spaced apart and disposed around the outer peripheral surface of the magnetic ring and the at least two Hall sensors each are vertically disposed on the circuit board (seen in figures 1 and 3).
Regarding Claim 14, Ishii teaches the power tool of claim 13, wherein the circuit board is disposed on one side of the outer peripheral surface of the magnetic ring and the circuit board is disposed around a portion of the magnetic ring in a circumferential direction of the magnetic ring (seen in figures 1 and 3).
Regarding Claim 15, Ishii teaches the power tool of claim 13, wherein the circuit board is disposed around an outer periphery of the magnetic ring (seen in figures 1 and 3).
Regarding Claim 17, Ishii teaches the power tool of claim 13, further comprising a sensor supporting frame, wherein the sensor supporting frame is securely connected to the circuit board and the sensor supporting frame is provided with accommodating holes for accommodating the at least two Hall sensors (seen in figures 1 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 8-9, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. USPG Pub No.: US 2003/0146727 in view of Igaki et al. USPG Pub No.: US 2002/0196833.
Regarding Claim 6 and 16, Ishii teaches the rotator position detecting device and power tool of claims 5 and 15, but is silent in teaching wherein the circuit board is provided with supporting feet and the supporting feet each are provided with a mounting hole. However, Igaki teaches wherein the circuit board is provided with supporting feet and the supporting feet each are provided with a mounting hole (seen in figure 13).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Ishii with those of Igaki if a more well known, conventional design is sought (see Igaki [0011]-[0014]).
Regarding Claim 8 and 18, Ishii teaches the rotator position detecting device and power tool of claims 1 and 11, but is silent in teaching further comprising a magnetic ring mounting seat and a magnetic ring protecting sleeve, wherein the magnetic ring mounting seat is configured to be securely connected to the rotator and the magnetic ring mounting seat and the magnetic ring protecting sleeve are configured to clamp the magnetic ring in an axial direction of the magnetic ring.  However, Igaki teaches comprising a magnetic ring mounting seat and a magnetic ring protecting sleeve, wherein the magnetic ring mounting seat is configured to be securely connected to the rotator and the magnetic ring mounting seat and the magnetic ring protecting sleeve are configured to clamp the magnetic ring in an axial direction of the magnetic ring (see figure 13).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Ishii with those of Igaki if a more well known, conventional design is sought (see Igaki [0011]-[0014]).
Regarding Claim 9 and 19, Igaki as applied above in claims 8 and 18, teaches wherein the magnetic ring mounting seat is snapped into the magnetic ring such that the magnetic ring is limited from rotating with respect to the magnetic ring mounting seat (see figure 13 and [0011]-[0014]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852